Case: 13-1110    Document: 3     Page: 1   Filed: 12/26/2012




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

   SECURITIES AND EXCHANGE COMMISSION,
               Plaintiff-Appellee,

                            v.
          ONYX CAPITAL ADVISORS, LLC
             AND MICHAEL A. FARR,
                   Defendants,

                           AND

                    ROY DIXON, JR.,
                   Defendant-Appellant.
                __________________________

                        2013-1110
                __________________________

   Appeal from the United States District Court for the
Eastern District of Michigan in case no. 10-CV-11633,
Judge Denise Page Hood.
              __________________________

                       ORDER

   The court considers whether this appeal should be dis-
missed or transferred.

    Roy Dixon, Jr. appeals from a judgment of the United
States District Court for the Eastern District of Michigan
which granted summary judgment in favor of the Securi-
Case: 13-1110        Document: 3   Page: 2    Filed: 12/26/2012




SEC V. ONYX CAPITAL ADVISORS                                2


ties and Exchange Commission for violations of the Secu-
rities Act and the Exchange Act it found that Dixon
committed. This court is a court of limited jurisdiction,
which does not appear to include jurisdiction in this
matter. 28 U.S.C. § 1295.
      Accordingly,
      IT IS ORDERED THAT:

    (1) The parties are directed to respond within 14 days
from the date of filing of this order concerning whether
this appeal should be transferred to the United States
Court of Appeals for the Seventh Circuit pursuant to 28
U.S.C. § 1631.

      (2) The briefing schedule is stayed.

                                   FOR THE COURT


                                   /s/ Jan Horbaly
                                   Jan Horbaly
                                   Clerk

s26